[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] CLARIFICATION
The plaintiff has filed another motion for clarification dated February 20, 2000 and coded #163. There are two issues: (1) No COLA for 1998 and (2) the amount owed for the minor child's tuition.
1. COLA for 1998
Paragraph 5.4 of the agreement provides as follows: "The husband shall pay an eight percent [8%] cost of living increase . . . beginning January 1995 and in alternate years thereafter."
The plaintiff therefore received a COLA for 1997 and again for 1999. The amount starting in January 1997 was effective through December 1999 with an increase in January 1999. The next COLA is due January 2001.
2. Tuition Payments
Paragraph 5.2 of the agreement provides for the defendant to pay thirty-two percent [32%] of any bonus received towards the cost of the child's tuition.
The defendant submitted a 1099 showing an amount of $7,732.00 as income in addition to his salary of $61,608.00. The defendant owes 32% of $7,732.00 that amount being $2,474.24.
The defendant is reminded that paragraph 5.3 of the agreement requires him to provide to the plaintiff an original signed copy of his bonus compensation statement and bonus checks every quarter.
Crawford, J.